DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 11/15/2020 claims 1-16 are pending in the present application, claims 1, 9 written in independent form.
Claim Objections

Claim 9 is objected to because of the following informalities the term “Li-Fi” is not defined upon first use. For purposes of Examination Li-Fi will be interpreted as Light Fidelity as defined by IEEE 802.15.7  Appropriate correction is required.
Claim 18 is objected because it is not a complete sentence as it does not end in a period.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20140226983 to Vargas (hereinafter d1) in view of United States Patent Application Publication US-20190297243 to Oshima et al (hereinafter d2).
Regarding claim 1, d1 a system (see d1 Fig. 2) including a processor (see element 104, 106), data bus (see element 22) and memory (see para. 0013) for media distribution on an aircraft (see d1 para. 0001, 0003). 
as to the limitation “providing a dedicated Li-Fi wireless connection for each physical space expected to accommodate a passenger in a travel network” d1 discloses providing dedicated Li-Fi Access Points for each passenger (see d1 para. 0010) in the travel network (see d1 Fig. 2);
as to the limitation “authenticating a respective passenger according to a respective physical space occupied by the respective passenger; and responsive to a successful authentication, establishing a secure Li-Fi channel for the respective passenger, wherein an access point of the Li-Fi channel is leveraged only by the respective passenger” d1 discloses Li-Fi access points which are optical wireless access points configured to communicate with Li-Fi capable passenger devices such as laptops, smartphones, and/or tablets at passenger locations; wherein each seat is provided with its own dedicated Li-Fi access point (i.e. wherein an access point of the Li-Fi channel is leveraged only by the respective passenger); which reflects a secure Li-Fi channel as security is provided by dedicated AP for each passenger. D1 does not appear to explicitly disclose “authenticating a respective passenger according to a respective physical space occupied by the respective passenger”, attention is directed to d2 which discloses authentication that a user (i.e. passenger) is in a room (i.e. respective passenger according to a respective physical space occupied by the respective passenger) in a VLC system (see d2 para. 1467-1475).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding visible light communication to incorporate the details of authentication as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: enabling communication between various devices including a device with low computational performance (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (visible light wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of enabling communication between various devices including a device with low computational performance with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
As to the limitation “A computer-implemented method for providing a travel network infrastructure comprising” d1 in view of d2 discloses a computer implementation of the method addressed above (see d2 para. 0008, 0627).
Regarding claim 2, as to the limitation “The method of claim 1, wherein a scan code is used to authenticate the respective passenger” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose authentication via scanning a code (see d2 Fig. 89 para. 1007).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding visible light communication to incorporate the details of a scan code used to authenticate the respective passenger as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: enabling communication between various devices including a device with low computational performance (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (visible light wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of enabling communication between various devices including a device with low computational performance with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 5, as to the limitation “The method of claim 1, wherein the dedicated Li-Fi wireless connection is assigned a unique address” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose addressing in VLC networks (see d1 para. 0010).
Regarding claim 6, as to the limitation “The method of claim 1, wherein a passenger corpus is used to identify the respective passenger” d1 in view of d2 disclose claim 1 as set forth above, wherein an authentication with respect to a passenger presence in a room is disclosed (i.e. passenger corpus) (see d2 para. 1497-1475), d1 in view of d2 also disclose using passenger body for identification (see d2 para. 2147). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding visible light communication to incorporate the details of a passenger corpus used to identify the respective passenger as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: enabling communication between various devices including a device with low computational performance (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (visible light wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of enabling communication between various devices including a device with low computational performance with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 7, as to the limitation “The method of claim 1 further comprising tracking location of the respective passenger, if the respective passenger has changed an assigned physical space” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose tracking a user in a VLC system (see d2 Fig. 160, para. 1381-1389).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding visible light communication to incorporate the details of tracking location of the respective passenger, if the respective passenger has changed an assigned physical space as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: enabling communication between various devices including a device with low computational performance (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (visible light wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of enabling communication between various devices including a device with low computational performance with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 8, as to the limitation “A system comprising: a processor; a data bus coupled to the processor;” d1 a system (see d1 Fig. 2) including a processor (see element 104, 106), data bus (see element 22) and memory (see para. 0013) for media distribution on an aircraft (see d1 para. 0001, 0003). 
as to the limitation “providing a dedicated Li-Fi wireless connection for each physical space expected to accommodate a passenger in a travel network;” d1 discloses providing dedicated Li-Fi Access Points for each passenger (see d1 para. 0010) in the travel network (see d1 Fig. 2);
as to the limitation “authenticating a respective passenger according to a respective physical space occupied by the respective passenger; and responsive to a successful authentication, establishing a secure Li-Fi channel for the respective passenger, wherein an access point of the Li-Fi channel is leveraged only by the respective passenger” d1 discloses Li-Fi access points which are optical wireless access points configured to communicate with Li-Fi capable passenger devices such as laptops, smartphones, and/or tablets at passenger locations; wherein each seat is provided with its own dedicated Li-Fi access point (i.e. wherein an access point of the Li-Fi channel is leveraged only by the respective passenger); which reflects a secure Li-Fi channel as security is provided by dedicated AP for each passenger. D1 does not appear to explicitly disclose “authenticating a respective passenger according to a respective physical space occupied by the respective passenger”, attention is directed to d2 which discloses authentication that a user (i.e. passenger) is in a room (i.e. respective passenger according to a respective physical space occupied by the respective passenger) in a VLC system (see d2 para. 1467-1475).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding visible light communication to incorporate the details of authentication as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: enabling communication between various devices including a device with low computational performance (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (visible light wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of enabling communication between various devices including a device with low computational performance with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
As to the limitation “a computer-usable medium embodying computer program code, the computer-usable medium being coupled to the data bus, the computer program code used for providing a travel network infrastructure and comprising instructions executable by the processor and configured for:” d1 in view of d2 discloses a computer implementation of the method addressed above including a computer-usable medium with program code(see d2 para. 0008, 0627).
Regarding claim 9, as to the limitation “The system of claim 8, wherein a scan code is used to authenticate the respective passenger” d1 in view of d2 disclose claim 8 as set forth above, d1 in view of d2 also disclose authentication via scanning a code (see d2 Fig. 89 para. 1007).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding visible light communication to incorporate the details of a scan code used to authenticate the respective passenger as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: enabling communication between various devices including a device with low computational performance (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (visible light wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of enabling communication between various devices including a device with low computational performance with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 12, as to the limitation “The system of claim 8, wherein the dedicated Li-Fi wireless connection is assigned a unique address” d1 in view of d2 disclose claim 8 as set forth above, d1 in view of d2 also disclose addressing in VLC networks (see d1 para. 0010).
Regarding claim 13, as to the limitation “The system of claim 8, wherein a passenger corpus is used to identify the respective passenger” d1 in view of d2 disclose claim 8 as set forth above, wherein an authentication with respect to a passenger presence in a room is disclosed (i.e. passenger corpus) (see d2 para. 1497-1475), d1 in view of d2 also disclose using passenger body for identification (see d2 para. 2147). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding visible light communication to incorporate the details of a passenger corpus used to identify the respective passenger as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: enabling communication between various devices including a device with low computational performance (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (visible light wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of enabling communication between various devices including a device with low computational performance with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 14, as to the limitation “The system of claim 8 further comprising tracking location of the respective passenger, if the respective passenger has changed an assigned physical space” d1 in view of d2 disclose claim 8 as set forth above, d1 in view of d2 also disclose tracking a user in a VLC system (see d2 Fig. 160, para. 1381-1389).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding visible light communication to incorporate the details of tracking location of the respective passenger, if the respective passenger has changed an assigned physical space as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: enabling communication between various devices including a device with low computational performance (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (visible light wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of enabling communication between various devices including a device with low computational performance with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 15, d1 a system (see d1 Fig. 2) including a processor (see element 104, 106), data bus (see element 22) and memory (see para. 0013) for media distribution on an aircraft (see d1 para. 0001, 0003). 
as to the limitation “providing a dedicated Li-Fi wireless connection for each physical space expected to accommodate a passenger in a travel network;” d1 discloses providing dedicated Li-Fi Access Points for each passenger (see d1 para. 0010) in the travel network (see d1 Fig. 2);
as to the limitation “authenticating a respective passenger according to a respective physical space occupied by the respective passenger; and responsive to a successful authentication, establishing a secure Li-Fi channel for the respective passenger, wherein an access point of the Li-Fi channel is leveraged only by the respective passenger” d1 discloses Li-Fi access points which are optical wireless access points configured to communicate with Li-Fi capable passenger devices such as laptops, smartphones, and/or tablets at passenger locations; wherein each seat is provided with its own dedicated Li-Fi access point (i.e. wherein an access point of the Li-Fi channel is leveraged only by the respective passenger); which reflects a secure Li-Fi channel as security is provided by dedicated AP for each passenger. D1 does not appear to explicitly disclose “authenticating a respective passenger according to a respective physical space occupied by the respective passenger”, attention is directed to d2 which discloses authentication that a user (i.e. passenger) is in a room (i.e. respective passenger according to a respective physical space occupied by the respective passenger) in a VLC system (see d2 para. 1467-1475).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding visible light communication to incorporate the details of authentication as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: enabling communication between various devices including a device with low computational performance (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (visible light wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of enabling communication between various devices including a device with low computational performance with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
As to the limitation “A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:” d1 in view of d2 discloses a computer implementation of the method addressed above including a computer-usable medium with program code(see d2 para. 0008, 0627).
Regarding claim 16, as to the limitation “The non-transitory, computer-readable storage medium of claim 15, wherein a scan code is used to authenticate the respective passenger” d1 in view of d2 disclose claim 15 as set forth above, d1 in view of d2 also disclose authentication via scanning a code (see d2 Fig. 89 para. 1007).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding visible light communication to incorporate the details of a scan code used to authenticate the respective passenger as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: enabling communication between various devices including a device with low computational performance (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (visible light wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of enabling communication between various devices including a device with low computational performance with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 18, as to the limitation “The non-transitory, computer-readable storage medium of claim 15, wherein the dedicated Li-Fi wireless connection is assigned a unique address” d1 in view of d2 disclose claim 15 as set forth above, d1 in view of d2 also disclose addressing in VLC networks (see d1 para. 0010).
Regarding claim 19, as to the limitation “The non-transitory, computer-readable storage medium of claim 15, wherein a passenger corpus is used to identify the respective passenger” d1 in view of d2 disclose claim 15 as set forth above, wherein an authentication with respect to a passenger presence in a room is disclosed (i.e. passenger corpus) (see d2 para. 1497-1475), d1 in view of d2 also disclose using passenger body for identification (see d2 para. 2147). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding visible light communication to incorporate the details of a passenger corpus used to identify the respective passenger as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: enabling communication between various devices including a device with low computational performance (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (visible light wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of enabling communication between various devices including a device with low computational performance with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 20, as to the limitation "The non-transitory, computer-readable storage medium of claim 15, further comprising tracking location of the passenger, if the respective passenger has changed an assigned physical space” d1 in view of d2 disclose claim 15 as set forth above, d1 in view of d2 also disclose tracking a user in a VLC system (see d2 Fig. 160, para. 1381-1389).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding visible light communication to incorporate the details of tracking location of the respective passenger, if the respective passenger has changed an assigned physical space as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: enabling communication between various devices including a device with low computational performance (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (visible light wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of enabling communication between various devices including a device with low computational performance with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Allowable Subject Matter
Claims 3-4, 10-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643